Citation Nr: 0716916	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 12, 2001, for 
the grant of service connection for chronic eczematous 
dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
November 1989.  The veteran has been found to be incompetent 
for VA purposes by a VA rating determination in June 2000.  
His spouse has been appointed as his custodian and is the 
appellant in this matter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which granted the veteran service 
connection for chronic eczematous dermatitis, rated 10 
percent disabling, effective from June 12, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In her substantive appeal to the Board, received in April 
2004, the appellant requested a hearing at the RO before a 
member of the Board.  An August 2006 letter from the RO to 
the appellant notifying her of her scheduled hearing in 
September 2006 was not addressed to her current address of 
record.  As a consequence the appellant failed to appear for 
the hearing.  The appellant has since requested to be 
rescheduled for a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing at the RO.  Notify the appellant 
and her representative of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

